Citation Nr: 0309617	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-04 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), which denied the veteran's claim for 
service connection for PTSD.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in Seattle, Washington, in July 
2002.  A transcript of that hearing has been made part of the 
veteran's claims file.


REMAND

The veteran contends, in essence, that he should be service-
connected for PTSD in light of traumatic events that he was 
involved in while on active duty in the early 1970's, 
including alleged personal/sexual assault.  After a review of 
the evidentiary record, the Board finds that additional 
development is necessary.  In particular, it is noted that 
the veteran has identified additional medical records that 
might be pertinent to his claim which have yet to be secured.  
It is not clear that there has been a thorough development 
for his claimed stressor.  Further, if a diagnosis of PTSD is 
warranted in this case, there needs to be a medical opinion 
on the question of its most likely etiology.

Pursuant to a May 1st, 2003, decision by the United States 
Court of Appeals for the Federal Circuit, the Board is no 
longer authorized to undertake development of a case.  See 
DAV v. Sec'y of Veterans Affairs, No. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Therefore, due process considerations mandate that the Board 
remand this case to obtain the requested development and re-
adjudication from the RO.

Accordingly, this case is remanded for the following:

1.  The RO should obtain the records for 
the psychiatric treatment the veteran 
claims he received at the VA medical 
facilities located in Seattle and Spokane 
in the mid 1970's and associate the 
records with the veteran's claims folder.  

2.  At a July 1998 VA PTSD examination, 
the veteran indicated that he received 
mental health treatment from a private 
psychiatrist in Wenatchee, Washington 
(presumably, the Wenatchee Valley Medical 
Center) between the early 1990's and 
approximately 1998.  (According to a 
private psychological report dated June 
16, 1999, from Thomas Rowe, which is part 
of the veteran's Social Security 
Administration records, the veteran 
received private treatment from a "Dr. 
Permut," a "Dr. Bausman," and a "Dr. 
Michael Anderson" at this clinic located 
in Wenatchee, Washington.)  This evidence 
is not in the file and it is not clear 
whether an attempt has been made to 
secure it.  The RO should therefore ask 
the veteran to clarify the dates of 
treatment and provide the complete names 
and address (or addresses) of the private 
mental health providers who treated him 
at this medical facility, or facilities.  
The RO should therefore make arrangements 
to secure copies of these records and 
make them part of the veteran's claims 
file.

3.  The RO should contact the appellant 
and inform him that may submit any 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during his service.  
The veteran should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the veteran 
that he may submit any other evidence to 
verify his alleged stressors from 
military as well as nonmilitary sources, 
to include "buddy" statements from 
those who served with him or relatives.  
The RO should assist the appellant in 
obtaining such evidence, as appropriate.  
In connection with this development, 
the RO should ensure that all appropriate 
special development procedures mandated 
by M21-1, Section 5.14(c) for 
verification of non-combat stressors is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat 
stressors.

4.  If indicated by the appellant's 
response, the RO should forward a summary 
of the veteran's claimed 
in-service stressors and copies of his 
service personnel records to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia, 22150-3197, and 
request USASCRUR to attempt to verify the 
claimed stressors.

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  
If official service records or 
alternative records discussed in M21-1, 
Part III, Sec. 5.14c corroborate the 
appellant's allegations of stressors 
occurring, the RO should specify that 
information.  The RO should also 
indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could 
possibly indicate the occurrence of one 
or more of the alleged in-service 
stressors and if so should decide 
whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
and reconcile previous psychiatric 
findings on VA examinations in May 1983 
and July 1998, January 1999 report by 
K.K., M.A., and the January 2000 report 
by M.P., Psy.D..  Further, in line with 
the M21-1 provisions, the examiner is 
requested to provide detailed medical 
analysis and interpretation of the 
diagnoses found present on examination in 
light of all the evidence of record for 
the purpose of addressing whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

7.  Once the above development  is 
completed, and the results have been 
fully documented in the record, the RO 
should re-adjudicate the veteran's claim 
for service connection for PTSD.  If, 
upon re-adjudication of this matter, the 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case, explaining to the 
veteran the rationale for the continued 
denial and giving him an opportunity to 
respond.

Thereafter, the RO should return the case to the Board for 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




